IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40655
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

WESLEY HUGH SMITH,

                                       Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:94-CR-147
                         - - - - - - - - - -
                           February 7, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Wesley Smith appeals his sentence upon a conviction of

conspiring to sell a firearm to a convicted felon.       He contends

that the district court erred by increasing his offense level

under the Sentencing Guidelines, based on findings that nine

firearms were involved in the offense and that Smith had reason

to believe that the firearms would be used in connection with

another felony offense.    We affirm essentially for the reasons

stated by the district court during the sentencing hearing.

     AFFIRMED.

     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.